Citation Nr: 1339811	
Decision Date: 12/03/13    Archive Date: 12/18/13	

DOCKET NO.  10-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for axonal and demyelinating neuropathy of the right peroneal nerve, claimed as right lower extremity weakness.

2.  Entitlement to service connection for a chronic eye disorder, claimed as refractive error and/or allergic conjunctivitis.

3.  Entitlement to service connection for gastroesophageal reflux disease.  

4.  Entitlement to service connection for a low back disability, claimed as lumbar myositis.

5.  Entitlement to service connection for a chronic neck disorder, claimed as cervical myositis.

6 . Entitlement to service connection for a disability characterized by "fatigue."




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty for training from October 10, 2002 to March 5, 2003, with additional active duty service from October 27, 2003 to July 11, 2004, and from November 3, 2006 to March 16, 2008, with active service in Afghanistan from January 18, 2007 to January 17, 2008.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of March and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a decision of October 2012, the Board denied entitlement to service connection for disabilities related to bilateral upper extremity and left lower extremity numbness, as well as bilateral hearing loss, and a disability related to arthralgia.  In that same decision, the Board granted service connection for a chronic adjustment disorder with mixed anxiety and depressed mood, an award which was subsequently effectuated in a rating decision of November 2012.  The remaining issues were remanded for additional development.  

In a subsequent rating decision of February 2013, the RO granted entitlement to service connection for tinnitus, as well as for tinea versicolor.  That same rating decision awarded a 50 percent evaluation for service-connected tenso-vascular headaches, the maximum schedular evaluation available for that particular disability.  Accordingly, the issues of entitlement to service connection for chronic tinnitus and tinea versicolor, as well as an increased evaluation for service-connected tenso-vascular headaches, are likewise no longer before the Board.  

In a decision of June 2013, the Board granted entitlement to service connection for posttraumatic stress disorder.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for axonal and demyelinating neuropathy of the right peroneal nerve, a chronic eye disorder, gastroesophageal reflux disease, myositis of the cervical and lumbar spines, and a disorder characterized by "fatigue."  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

Following the aforementioned Board remand in June 2013, there were obtained additional VA outpatient treatment records, as well as multiple VA examinations.  Significantly, during the course of one of those examinations in April 2013, it was noted that the Veteran was "still on active duty."  Additionally received were rather voluminous service administrative and treatment records, including a report of Physical Evaluation Board proceedings dated in April 2013, finding the Veteran physically unfit to continue military service due to (now service connected) posttraumatic stress disorder, as well as lumbar intervertebral disc syndrome (for which service connection is currently being sought).  Significantly, these records were, apparently, not considered at the time of the issuance of the most recent Supplemental Statement of the Case in July 2013, and, absent a specific waiver (which has not been submitted in this case), must be referred to the agency of original jurisdiction for initial review.  See 38 C.F.R. § 20.1304(c) (2013).  

Moreover, such records raise some question as to whether, in addition to the Veteran's last verified period of active service ending in January 2008, he has other periods of active duty, active duty for training, and/or inactive duty for training which are at this time unverified.

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claims.  Accordingly, the case is once again REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO should contact the appropriate service department and/or record storage facility, with a request that they verify any and all periods of active duty, as well as both active and inactive duty for training, subsequent to the Veteran's most recent verified period of active military service ending on January 17, 2008.  Following receipt of that information, the AMC/RO should obtain any and all service treatment records for any period of active duty, active duty for training, or inactive duty for training subsequent to January 17, 2008.  All such records, once obtained should be made a part of the Veteran's claims folder.  Should the AMC/RO be unable to obtain the aforementioned records, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2013, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.

3.  The AMC/RO should then readjudicate the Veteran's claims for service connection for the remaining disabilities at issue.  This adjudication should specifically consider any and all evidence submitted and/or added to the Veteran's file since the time of the issuance of the most recent Supplemental Statement of the Case in March 2013, to include, specifically, the aforementioned service administrative and/or treatment records, including Physical Evaluation Board proceedings in April 2013.  Should the benefits sought on appeal remain denied, the Veteran should be provided with an additional Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in July 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





